DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the electronic communication system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10-12, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Derza (U.S. Patent No. 11,502,976).
Regarding claim 1, Derza teaches
A computer implemented method for electronic messaging, comprising: (Fig. 1, 125; Column 4, line 58 – Column 5, line 31; i.e. Method performed by the back-end servers of the AAMS using processor, memory and instructions.)
receiving an electronic message (i.e. first version of a message) of an electronic communication system; (Column 4, lines 30-57; i.e. messaging application/messaging service) (Fig. 3, 308; Column 17, lines 45-52) 
determining, using a knowledge base, (i.e. NLU model and historical data database) message intents (i.e. NLU model is used to determine the intents of greeting/personal narrative/follow-up/product recommendation) of the received electronic message (Column 11, lines 29-67) and one or more related intents; (i.e. intents/predefined messages mapped in the historical data database that are matched/related to the NLU determined intents) (Column 12, lines 1-25)
generating an electronic message (i.e. second version of the message) according to a selected subset of the message intents or according to the related intents; and (Column 12, lines 1-25)
controlling the electronic communication system to provide the generated electronic message instead of the received electronic message (Column 15, lines 24-40; Column 8, lines 3-18; i.e. The second version of the message is provided to the customer instead of the first version.) or provide the generated electronic message in addition to the received electronic message.  (Column 10, lines 5-10; i.e. The original message and the revised message may be displayed/provided to the agent.)

Regarding claim 3, Derza teaches
The method of claim 1, wherein the electronic message is intercepted from a chat application (Fig. 1, 160a; Column 4, lines 31-39) of the electronic communication system, (Column 5, lines 46-63; Column 8, lines 3-18) the chat application being configured to simulate a conversation with a user (i.e. agent) during a messaging session, (Column 10, lines 5-15; i.e. The messaging application simulates a conversation with the agent by pretending the replies are from the actual agent.) the receiving comprising: intercepting the electronic message of the chat application at predefined points of time (i.e. when the agent sends a message) of the messaging session. (Column 5, lines 46-63; Column 8, lines 3-18) 

Regarding claim 4, Derza teaches
The method of claim 1, wherein the electronic communication system (i.e. messaging service such as whatsapp) is a chat server (i.e. whatsapp server) that is configured to distribute messages between chat clients. (Fig. 1, 103/115; i.e. messaging applications on computing devices operated by agent and customer)  (Column 4, lines 30-57)

Regarding claim 10, Derza teaches
The method of claim 1, wherein generating the electronic message according to the related intents comprises: applying a language model (i.e. automated agent messaging model) on the related intents for generating the electronic message. (Column 12, line 58 – Column 13, line 2; Column 13, lines 34-56)

Regarding claim 11, Derza teaches 
The method of claim 10, further comprising training the language model (i.e. automated agent messaging model) per persona of a user (i.e. customer) involved in the communication with the electronic communication system in order to mimic a user specific language. (Column 13, lines 34-56) 

Regarding claim 12, Derza teaches
The method of claim 1, wherein generating the electronic message according to the selected subset of intents (i.e. greeting/personal narrative/follow-up/product recommendation) comprises removing fragments (i.e. sentences) of the received electronic message that represent the subset of intents, thereby generating the electronic message.  (Column 11, lines 47-67; Column 12,  lines 1-25)

Regarding claim 15, this product claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 17, this product claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Derza in view of Ben Ami et al. (U.S. Patent Publication 2019/0272316), hereinafter Ben Ami.
Regarding claim 5, Derza shows all of the features with respect to claim 4 as outlined above. Derza further shows
The method of claim 4, wherein the electronic message is received from a first chat client (i.e. messaging application of agent) in destination to a second chat client, (i.e. messaging application of customer) (Column 5, line 46 – Column 6, line 9) wherein the generated electronic message is provided instead of the received electronic message. (Column 15, lines 24-40; Column 8, lines 3-18; i.e. The second version of the message is provided to the customer instead of the first version.)
However, Derza fails to show
the method further comprising detecting sensitive information in the received electronic message wherein the selected subset of the message intents comprises non-sensitive information,
Ben Ami shows
the method further comprising detecting sensitive information ([0051], lines 1-8) in the received electronic message ([0048], lines 1-8; i.e. an incoming message is received from a user) wherein the selected subset of the message intents (i.e. selected intent options) comprises non-sensitive information, ([0060]; [0061], lines 1-3; [0074]; [0036]; Fig. 6A, 168/174/176)
Ben Ami and Derza are considered analogous art because they involve processing of messages. Derza shows that when new intents are identified that do not exist in the database an administrator may by notified to review the intent. (Column 12, lines 26-57) Ben Ami shows that intents may be verified by other users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derza to incorporate the teachings of Ben Ami wherein the method further comprising detecting sensitive information in the received electronic message wherein the selected subset of the message intents comprises non-sensitive information. Doing so provides a method in which to provide a user with the ability to review a new intent while masking unacceptable or personal details.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Derza in view of Anand et al. (U.S. Patent Publication 2019/0212879), hereinafter Anand.
Regarding claim 7, Derza shows all of the features with respect to claim 1 as outlined above. However, Derza fails to show
The method of claim 1, wherein the related intents are intents of a knowledge graph comprised in the knowledge base which are within k-hops neighbourhood of the message intents, wherein k is a value of a configurable parameter.  
Anand shows
wherein the related intents (i.e. intents of candidate subgraphs) are intents of a knowledge graph (Fig. 5; [0091]) comprised in the knowledge base which are within k-hops neighbourhood of the message intents, wherein k (i.e. number of hops) is a value of a configurable parameter. (i.e. predetermined number) ([0074])
Anand and Derza are considered analogous art because they involve processing of natural language messages. Derza shows determining related intents based on a match to the message intents in a historical database. Anand shows that the database may be a knowledge graph where related intents are determined based on the number of hops away from the determined message intents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derza to incorporate the teachings of Anand wherein the related intents are intents of a knowledge graph comprised in the knowledge base which are within k-hops neighbourhood of the message intents, wherein k is a value of a configurable parameter. Doing so improves the correct identification of the intents of the message.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Derza in view of Wohlwend (U.S. Patent Publication 2020/0151254).
Regarding claim 13, Derza shows all of the features with respect to claim 1 as outlined above. However, Derza fails to show
The method of claim 1, further comprising representing the received electronic message in a predefined vector space, wherein the subset of intents is selected and the related intents are determined such that the generated electronic message is within a minimum distance from the received electronic message in the vector space.
Wohlwend shows
further comprising representing the received electronic message ([0028-0029]; [0030], lines 1-2) in a predefined vector space, (i.e. message embedding vector space) wherein the subset of intents (i.e. first group of intents) is selected and the related intents (i.e. second group of intents) are determined such that the generated electronic message (i.e. Wohlwend shows an intent being selected out of the possible intents. Derza shows that the selected intent is used to generate the revised electronic message.) is within a minimum distance (i.e. closest Euclidean distance) from the received electronic message in the vector space. ([0040-0043]; [0047]; [0084])
Wohlwend and Derza are considered analogous art because they involve identifying intents in messages. Derza shows identifying intents in a database that maps intents to revised messages. Wohlwend shows that the instead of using the database a vector comparison may be performed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derza to incorporate the teachings of Wohlwend wherein further comprising representing the received electronic message in a predefined vector space, wherein the subset of intents is selected and the related intents are determined such that the generated electronic message is within a minimum distance from the received electronic message in the vector space. Doing so provides for a more convenient means for determining intents that are not a good match to any of the existing intents. (Wohlwend: [0034])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Derza in view of Redmond et al. (U.S. Patent Publication 2019/0377790), hereinafter Redmond.
Regarding claim 14, Derza shows all of the features with respect to claim 1 as outlined above. However, Derza fails to show
The method of claim 1, the knowledge base comprising a knowledge graph, the method further comprising: 
creating the knowledge graph using communication transcripts and/or logs of previous data communications; 
clustering intents of the knowledge graph according to one or more graph properties of the knowledge graph, the graph property comprising any one of: a centrality index of each node of the graph and a distance of each node to other nodes of the graph.  
Redmond shows
the knowledge base comprising a knowledge graph, (i.e. conversation tree) the method further comprising: ([0038])
creating the knowledge graph using communication transcripts and/or logs of previous data communications; (i.e. conversation logs) ([0038], lines 20-25)
clustering intents (i.e. identifying a pair of directly connected intent nodes) of the knowledge graph according to one or more graph properties of the knowledge graph, the graph property comprising any one of: a centrality index of each node of the graph and a distance (i.e. two hops/intent node and then another intent node) of each node (i.e. intent node) to other nodes (i.e. other intent nodes) of the graph. ([0058], lines 10-14; Fig. 5)
Redmond and Derza are considered analogous art because they involve determining message intents. Derza shows that an NLU model may be used to determine a combination of intents of a message. Redmond shows that the intents of messages may be determined using a conversation tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derza to incorporate the teachings of Redmond wherein the knowledge base comprising a knowledge graph, the method further comprising: creating the knowledge graph using communication transcripts and/or logs of previous data communications and clustering intents of the knowledge graph according to one or more graph properties of the knowledge graph, the graph property comprising any one of: a centrality index of each node of the graph and a distance of each node to other nodes of the graph.  Doing so provides a method in which to better determine intents that are a combination of intents.

Allowable Subject Matter
Claims 2, 6, 8, 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (U.S. Patent Publication 2020/0005117) – Using knowledge graph to link intents of conversation to resolutions.
Williams et al. (U.S. Patent Publication 2005/0105712) – Using classifiers to identify common communication patterns to improve automated response systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451